t c memo united_states tax_court ronald and judith francis petitioners v commissioner of internal revenue respondent docket no filed date frank w bastian and reggie l wegner for petitioners david s weiner for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for there are two issues for decision the first issue is whether petitioners are entitled to deduct dollar_figure of medical_expenses under sec_162 we hold that they are not entitled to deduct the medical_expenses under sec_162 because the compensation to which the claimed deduction was attributable was not reasonable in amount the second issue is whether dollar_figure of the medical_expenses is percent deductible under sec_162 we hold that it is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated by this reference petitioners resided in pipestone minnesota at the time they filed the petition petitioner ronald francis mr francis has operated a farm the farm as a sole_proprietorship for years petitioner judith francis mrs francis assisted mr francis by performing farm chores such as milking cows since mr francis began operating the farm the farm established an employer-provided accident_and_health_plan for employees the plan through an organization called agriplan bizplan in eligible employees under the plan would be fully reimbursed by the farm for health insurance costs for themselves and their families and reimbursed up to 1all section references are to the internal_revenue_code effective for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar dollar_figure for out-of-pocket medical_expenses to be reimbursed an eligible_employee was required to submit a transmittal form to agriplan bizplan noting the amount the eligible_employee paid_or_incurred for heath insurance and out-of-pocket medical_expenses during the year agriplan bizplan would then audit the transmittal form and issue a statement to the farm stating the amount it should reimburse the eligible_employee mr francis as owner and operator of the farm and mrs francis executed a written employment agreement in mrs francis agreed to keep the farm’s books run business errands and answer telephone calls the employment agreement also specified that mrs francis would annually receive dollar_figure of wages and would be an eligible_employee under the plan the employment agreement did not however specify the number of hours mrs francis was required to work nor establish the days or times she was required to be available to work in mrs francis performed some services for the farm neither mr francis nor mrs francis recorded how many hours if any mrs francis worked or otherwise documented the nature and extent of the services mrs francis may have performed mrs francis received dollar_figure of wages from the farm in 2the record is unclear why mrs francis received dollar_figure less than the dollar_figure she was specified to receive in under the employment agreement mrs francis also ran errands for a farming_business operated by petitioners’ son in petitioners’ son did not treat mrs francis as an employee of his farming operation petitioners’ son performed services on the farm without being treated as an employee of the farm mrs francis submitted an employee benefit expense transmittal form to the plan claiming that she had paid dollar_figure of eligible medical_expenses in of this amount dollar_figure was attributable to premiums_paid on a joint blue cross blue shield health insurance_policy and a medicare supplemental policy solely for mr francis the farm reimbursed mrs francis for the dollar_figure of eligible expenses adding the dollar_figure medical_expenses reimbursement to the dollar_figure wages she received mrs francis received dollar_figure of total compensation_for petitioners filed a joint federal_income_tax return for petitioners reported income and expenses from the farm on schedule f profit or loss from farming petitioners deducted dollar_figure as an employee_benefit_plan expense the dollar_figure deduction was attributable to the medical_expenses mrs francis paid and for which the farm reimbursed her respondent sent petitioners a deficiency_notice respondent determined that petitioners were not allowed to deduct percent of their medical_expenses on schedule f as ordinary and necessary expenses under sec_162 respondent determined that percent of the dollar_figure health insurance premium payments for mr francis was deductible under sec_162 as the health insurance costs of a self-employed_individual petitioners timely filed a petition opinion we are asked to decide whether petitioners are entitled to deduct medical_expenses under sec_162 and if not whether they are entitled to deduct the health insurance premiums component of their medical_expenses under sec_162 the parties agree that petitioners are entitled to deduct the dollar_figure wage component of mrs francis’s compensation_for they disagree as to whether her total compensation including the reimbursement under the plan was reasonable in amount we look to the general_rule that deductions are a matter of legislative grace and the taxpayer must show that he or she is entitled to any deduction claimed rule a 308_us_488 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir in addition taxpayers may fully deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year 3respondent made no determination in the deficiency_notice regarding the deductibility of the dollar_figure out-of-pocket medical_expenses under sec_213 carrying_on_a_trade_or_business sec_162 ordinary and necessary business_expenses include the reimbursement of employee_benefit_plan expenses for expenses the employee pays or incurs sec_162 sec_1_162-10 income_tax regs employee_benefit_plan expense reimbursements are deductible if they are paid to a bona_fide employee they are an ordinary_and_necessary_expense the amount deducted is substantiated the amount deducted was reasonable in amount and the payment was in fact purely for services sec_162 sec_1_162-7 sec_1_162-10 income_tax regs respondent argues that petitioners are not entitled to a business_expense deduction for the employee_benefit_plan expense reimbursement because they failed to prove that the total compensation paid to mrs francis in was reasonable in amount we agree the deductibility of employee_benefit_plan expenses generally requires proof in the first instance of an employer- employee relationship respondent concedes that mr francis had the right to control5 mrs francis in her performance of service sec_4respondent concedes that the amount deducted was substantiated 5although no single factor is controlling the right to control the activities of the individual whose status is in issue is the fundamental test of whether an employer-employee relationship exists 89_tc_225 affd 862_f2d_751 continued for the farm but he also points to several factual inconsistencies that discredit petitioners’ characterization of mrs francis as an employee of the farm specifically mrs francis performed services for the farm for many years before the year her employment agreement was executed mrs francis performed services for their son’s farming operation without being treated as an employee of the son’s operation and petitioners’ son performed services on the farm without being treated as an employee while these facts are troubling we need not determine whether mrs francis was a bona_fide employee of the farm to decide this case even assuming arguendo that mrs francis was a bona_fide employee we find that petitioners failed to prove that any compensation paid to mrs francis in excess of dollar_figure was reasonable in amount given that petitioners failed to document any hours or times mrs francis may have performed services for the farm whether amounts paid to an employee are reasonable_compensation for services rendered is a question of fact to be continued 9th cir 6equally as troubling is respondent’s argument that no bona_fide employer-employee relationship existed yet respondent conceded that petitioners were entitled to deduct dollar_figure of wages paid to mrs francis 7if we were to find mrs francis was a bona_fide employee respondent would concede that the claimed employee_benefit_plan expense would be an ordinary_and_necessary_expense decided on the basis of the facts and circumstances of each case see 95_tc_525 affd 965_f2d_1038 11th cir further there are no fixed rules or exact standards for determining what constitutes reasonable_compensation although a number of factors have been identified as relevant see 228_f2d_637 10th cir affg tcmemo_1954_221 with these rules in mind we determine whether the compensation mrs francis received for business-related services was reasonable in amount the employment agreement for mrs francis did not set the number of hours she was required to work to earn her pay and benefits nor did mrs francis keep a time log recording the number of hours she worked for the farm in petitioners did not establish what mrs francis earned on an hourly basis because they did not prove how many hours she worked and they did not establish what employees doing comparable work on other similarly sized farms in the vicinity were paid hourly we apply close scrutiny to the facts in a family situation and find petitioners did not prove that any of the compensation paid to mrs francis for services she provided the farm was reasonable in amount to the extent it exceeded the dollar_figure that 8see miller sons drywall inc v commissioner tcmemo_2005_114 for a list of the relevant factors respondent has conceded to be deductible see 48_tc_439 haeder v commissioner tcmemo_2001_7 shelley v commissioner tcmemo_1994_432 martens v commissioner tcmemo_1990_42 affd 934_f2d_319 9th cir accordingly we hold that petitioners are not entitled to deduct the dollar_figure claimed employee_benefit_plan expense under sec_162 finally we address whether dollar_figure of the claimed employee_benefit_plan expenses attributable to health insurance premium costs for mr francis is deductible under the special rules of sec_162 for self-employed individuals are allowed to deduct only an amount equal to percent of the amount_paid during the year for health insurance sec_162 and b respondent determined that petitioners’ health insurance costs are percent deductible under sec_162 we agree petitioners paid dollar_figure in premiums on two health_insurance_policies for mr francis in and mr francis was self- employed accordingly we hold that petitioners are entitled to deduct dollar_figure percent of the dollar_figure health insurance premiums they paid under sec_162 to reflect the foregoing decision will be entered for respondent
